DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 03/31/2021 is acknowledged. Claims 10, 17, 26, and 34 are amended; claims 16 and 25 are newly canceled and claim 36 is new.
	Claims 10, 15, 17-19, 22-24 and 26-36 are under examination.

Effective Filing Date
As noted at p. 3 of the Office action mailed 10/04/2019, because the certified copy of the foreign priority application is not in English and not translation is provided, the effective filing date of the instant application is deemed to be 12/16/2016.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 34 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th  paragraph, is withdrawn in response to Applicant’s amendment of the claim to recite 

Double Patenting
The provisional rejection of claims 10, 15, 18, 19, 22-24, 27-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-13, 31-34 of copending Application No. 16/624,170 (reference application) is withdrawn in response to Applicant’s submission of a terminal disclaimer, which was approved on 03/31/2021.

The provisional rejection of claims 10, 15, 18, 19, 22-24, 27-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 16, 17, 23-25, 27, 28, 30-32, 47-49 of copending Application No. 16/470,174 (reference application) in view of Izenberg et al. (Semin Neruol 2015; 35: 424-430) is withdrawn in response to Applicant’s submission of a terminal disclaimer, which was approved on 03/31/2021.

The provisional rejection of claims 10, 15, 18, 19, 22-24, 27-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 16, 17, 23-25, 27, 28, 30-32, 47-49 of copending Application No. 16/469,611 (reference application) in view of Izenberg et al. (Semin Neruol 2015; 35: 424-430) is withdrawn in response to Applicant’s submission of a terminal disclaimer, which was approved on 03/31/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10, 15, 18, 19, 22-24 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Robitaille et al. (WO 2017/077380, effectively filed 3 November 2015—on IDS filed 03/31/2021). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Robitaille et al. teach supplemental treatment of diabetes mellitus with Glu-plasminogen (see p. 20, lines 6-34 through p. 21, lines 1-11; p. 24, lines 14-20; also claim 1). Glu-plasminogen is a human wild-type plasminogen without the 19mer signal peptide, and therefore by necessity encompasses SEQ ID NO: 14. Robitaille et al. contemplate various forms of administration including “intravenous, intraperitoneal, subcutaneous, nasal, pulmonary, or rectal” (see p. 23, lines 25-28). The second factor to consider is to ascertain the differences between the prior art and the instant claims. Although Robitaille et al. do not explicitly teach the identity of additional drugs administered or the .
Robitaille et al. teach that Glu-plasminogen is administered as a supplemental or additional treatment of diabetes (see p. 21, lines 9-11). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that a diabetic patient would also be receiving neurotrophic drugs, analgesics, diabetes drugs, anti-infective drugs, anti-hypertensive drugs, anti-hyperlipidemic drugs, or physical therapies. For instance, Robitaille et al. disclose that patients with diabetes have elevated risk for cardiovascular disease, peripheral artery disease, diabetic foot ulcer, atherosclerotic arterial occlusive disease, peripheral neuropathy, among others (see p. 20, lines 6-34 through p. 21, lines 1-11), most of which require medical intervention in the forms of drugs and/or physical therapy. The person of ordinary skill in the art would have been motivated to treat the diabetes because there are many co-morbidities and symptoms associated therewith. For instance, diabetes is known to be associated with poor insulin control (see p. 20, line 16), thus one having ordinary skill would expect that diabetes patients would receive drugs for controlling insulin (diabetes drugs). Further, although Robitaille et al. do not address the repairing diabetic nerve injury/neuropathy, it is clear that patients suffering from diabetes are at risk for diabetic neuropathy, which is “often present with diabetic foot ulceration”, another co-morbidity common in diabetes (see the top of p. 21). One having ordinary skill in the art would expect that administration of Glu-plasminogen to repair visible lesions would inherently improve neuropathies. Finally, the person having ordinary skill in the art could have reasonably 
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
Claims 10, 15, 18, 19, 22-24 and 27-36 are rejected. Claims 17 and 26 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649